Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration under AFCP 2.0 filed on 8 July 2022 was received and entered.  Claim 2 was cancelled.  Claim 1 was amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Sheng et al. in view of Park et al. on claims 1-3 is withdrawn, because claim 2 has been cancelled and independent claim 1 has been amended.
	

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest a manufacturing method for a fuel cell wherein each of the cell units includes, on a first surface of the each of the cell units, a separator in which a linear elastic gasket is not disposed, and also includes, on a second surface of the each of the cell units, a separator in which the linear elastic gasket is disposed in a projecting manner in a thickness direction of the each of the cell units, the linear elastic gasket being configured to seal fluid between the each of the cell units; and the step of placing the cell units such that the cell units are disposed on the respective shelves is a step of placing the each of the cell units on a corresponding one of the shelves so that the separator disposed on the first surface is supported by the corresponding one of the shelves, and the separator disposed on the second surface is not supported by the corresponding one of the shelves as defined by the newly amended limitations of independent claim 1 and in combination thereof.  Applicant’s arguments with respect to the cited art of Sheng et al. in view of Park et al., in view of the newly amended limitations to independent claim 1 is convincing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727